861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis E. CRAWFORD, Plaintiff-Appellant,v.John DOE, Commissioner (1983), Maryland Division ofCorrection;  George H. Collins, Warden, MarylandPenitentiary;  John Doe, Adjustment Team for Prison Systems;D.J. Wieyyish, Maryland Penitentiary, Defendants-Appellees.
No. 87-6567.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 19, 1987.Decided:  Oct. 11, 1988.

Curtis E. Crawford, appellant pro se.
Richard M. Kastendieck (Office of the Attorney General of Maryland), for appellees.
Before WIDENER and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Curtis E. Crawford appeals the district court's order accepting the magistrate's recommendation that his case be administratively closed until Crawford is released from custody.  Crawford has since been released from prison, and the district court has granted his motion to reopen the case.  We find that his appeal is now moot and must be dismissed.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


2
DISMISSED.